Judgment and order affirmed, with costs. All concur, except Larkin, J., not voting, and Vaughan, J., who dissents and votes for reversal and for dismissal of the complaint on the ground that the plaintiff has failed to establish any actionable negligence on the part of defendants and that it affirmatively appears that the decedent was guilty of contributory negligence. (The judgment is for plaintiff in a negligence action. The order denies a motion for a new trial.) Present — Taylor, P. J., Larkin, Love, Vaughan and Kimball, JJ.